14‐4330 
        United States v. Rozbruch 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the  2nd  day of November, two thousand and 
        fifteen. 
                                           
        PRESENT:  CHESTER J. STRAUB, 
                      RICHARD C. WESLEY, 
                      DEBRA ANN LIVINGSTON, 
                                   Circuit Judges. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA, 
         
                            Plaintiff‐Counter‐Defendant‐Appellee, 
         
                      ‐v.‐                                         No. 14‐4330 
         
        JACOB ROZBRUCH, MARSHA ROZBRUCH, 
        EAST 72ND STREET ORTHOPAEDIC SURGERY 
        SPECIALISTS, PC, 
         
                            Defendants‐Cross‐Defendants‐Appellants. 
        ____________________________________________  
         
FOR APPELLANTS:            Jeremy Klausner (Lawrence Sannicandro, on the brief), 
                           Agostino & Associates, Hackensack, NJ. 
 
FOR APPELLEE:          Tomoko Onozawa, Assistant United States Attorney 
                       (Benjamin Torrance, Assistant United States Attorney, 
                       on the brief), for Preet Bharara, United States Attorney for 
                       the Southern District of New York, New York, NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 

New York (Gorenstein, M.J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is AFFIRMED. 

      Defendants‐Appellants Jacob Rozbruch, Marsha Rozbruch, and East 72nd 

Street Orthopaedic Surgery Specialists, P.C. (collectively “Appellants”) appeal 

from a judgment of the United States District Court for the Southern District of 

New York, entered pursuant to Federal Rule of Civil Procedure 54(b), against the 

Rozbruchs for unpaid Trust Fund Recovery Penalty (“TFRP”) liabilities.   We 

assume the parties’ familiarity with the underlying facts, procedural history, and 

issues on appeal.1 




 We review the district court’s grant of summary judgment de novo.  Kaytor v. Elec. Boat 
1

Corp., 609 F.3d 537, 546 (2d Cir. 2010). 


                                            2
      Appellants argue that the District Court erred in holding that TFRPs 

imposed pursuant to Section 6672(a) of the Internal Revenue Code, 26 U.S.C. § 

6672(a), do not trigger the written supervisory approval requirement of Section 

6751(b)(1), id. § 6751(b)(1).  But even assuming, without deciding, that TFRPs are 

governed by Section 6751(b)(1), the record here nevertheless supports a finding 

that the Government functionally satisfied Section 6751(b)(1)’s written 

supervisory approval requirement.  Thus, we affirm the District Court’s grant of 

summary judgment, which reduced to judgment Appellants’ unpaid TFRPs.  See 

Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 405 (2d Cir. 2006) (“[W]e are free 

to affirm a decision on any grounds supported in the record, even if it is not one 

on which the trial court relied.”).   

      We have considered all of Appellants’ remaining arguments and find them 

to be without merit.  Accordingly, for the reasons set forth above, the judgment 

of the District Court is AFFIRMED. 

                                         FOR THE COURT: 

                                         Catherine O’Hagan Wolfe, Clerk 

 
                                                               




                                              3